Name: 77/242/EEC: Commission Decision of 16 March 1977 on the implementation of the reform of agricultural structures in the Italian Republic (Region of Piedmont) pursuant to Directives 72/159/EEC, 72/160/EEC and 72/161/EEC of 17 April 1972 and 75/268/EEC of 28 April 1975 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  economic policy;  agricultural policy;  regions of EU Member States
 Date Published: 1977-03-25

 Avis juridique important|31977D024277/242/EEC: Commission Decision of 16 March 1977 on the implementation of the reform of agricultural structures in the Italian Republic (Region of Piedmont) pursuant to Directives 72/159/EEC, 72/160/EEC and 72/161/EEC of 17 April 1972 and 75/268/EEC of 28 April 1975 (Only the Italian text is authentic) Official Journal L 077 , 25/03/1977 P. 0041 - 0042COMMISSION DECISION of 16 March 1977 on the implementation of the reform of agricultural structures in the Italian Republic (Region of Piedmont) pursuant to Directives 72/159/EEC, 72/160/EEC and 72/161/EEC of 17 April 1972 and 75/268/EEC of 28 April 1975 (Only the Italian text is authentic) (77/242/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the re-allocation of utilized agricultural area for the purposes of structural improvements (2), and in particular Article 9 (3) thereof, Having regard to Council Directive 72/161/EEC of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (3), and in particular Article 11 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (4), and in particular Article 13 thereof, Whereas on 17 December 1976 the Government of Italy notified the Law of the Region of Piedmont of 24 November 1976 laying down provisions implementing Council Directive 72/159/EEC, 72/160/EEC, 72/161/EEC and 75/268/EEC on the reform of agricultural structures; Whereas under Article 18 (3) of Directive 72/159/EEC, Article 9 (3) of Directive 72/160/EEC, Article 11 (3) of Directive 72/161/EEC and Article 13 of Directive 75/268/EEC the Commission has to decide whether, having regard to the abovementioned Law of the Region of Piedmont, the existing Italian provisions implementing Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and Titles III and IV of Directive 75/268/EEC, which are the subject of Commission Decision 76/480/EEC of 13 April 1976 (5) and 76/964/EEC of 7 December 1976 (6), continue to satisfy the conditions by the Community and whether the said Law satisfies the conditions for financial contribution by the Community to the measures defined in Title II of Directive 75/268/EEC; Whereas Articles 2 to 21 and 30 to 32 of the said Law are consistent with the conditions and aims of Directive 72/159/EEC and Titles III and IV of Directive 75/268/EEC ; whereas the Commission bases that finding on the fact that the conditions laid down in the second paragraph of Article 6 and the first and second paragraphs of Article 10 apply equally to Community development plans and to development plans implemented by cooperatives and that Article 15 implies that subsidies are not to be granted for the purchase of pigs or of calves intended for slaughter; (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 96, 23.4.1972, p. 9. (3)OJ No L 96, 23.4.1972, p. 15. (4)OJ No L 128, 19.5.1975, p. 1. (5)OJ No L 138, 26.5.1976, p. 14. (6)OJ No L 364, 31.12.1976, p. 62. Whereas Article 29 of the said Law is consistent with the conditions and aims of Title II of Directive 75/268/EEC; Whereas Articles 34 to 44 are consistent with the conditions and aims of Directive 72/160/EEC and Articles 47 to 58 are consistent with the conditions and aims of Directive 72/161/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The existing Italian provisions implementing Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and Titles III and IV of Directive 75/268/EEC, having regard to the Law of the Region of Piedmont notified on 17 December 1976, continue to satisfy the conditions for financial contribution by the Community to the common measures referred to in Article 15 of Directive 72/159/EEC, Article 6 of Directive 72/160/EEC, Article 8 of Directive 72/161/EEC and Article 13 of Directive 75/268/EEC. Article 2 Article 29 of the Law of the Region of Piedmont notified on 17 December 1976 satisfies the conditions for financial contribution by the Community to the common measure referred to in Article 13 of Directive 75/268/EEC. Article 3 This Decision is addressed to the Italian Republic. Done at Brussels, 16 March 1977. For the Commission Finn GUNDELACH Vice-President